DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrik Pieter Jacobus de Bock (de Bock) US 2015/0181763.
As per Claim 8 de Bock disclose;
A fanless cooling system for electronic modular systems to be used in vehicles (Para 0021 “Avionics”) or rail vehicles, the cooling system (fig. 1) comprising:
a rack (fig. 1 item 100 chassis) for accommodating at least one module or processor module (120 para 0021 “a processor of a circuit card assembly”) having at least one electronic component (item 120 circuit board see para 0002, 0021 “printed circuit board on which at least one chip (or other electronic component) is mounted.” a processor of a circuit card assembly so as to mitigate a temperature rise in the processor during operation”), said rack having at least one heat distribution body (fig. 8 item 114 heat distribution body, heat “144” flows through 114);
a heat transport body (heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) to be directly connected (As per para 0032, “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”—As per principle of physics conductive heat transfer requires direct physical connection or contact between components involved in the path, As evidenced by - Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...)  to the at least one electronic component (processor) of the at least one module (120 see para 0002 having electronic component) in a heat-transferring manner (para 0032 “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”);
said heat transport body (part of item 120 heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” or e.g. para 0023 “e.g. wedge lock mechanisms of circuit card assemblies”) configured to be fastened to said at least one heat distribution body (fig. 8 item 114 is coupled to item 120) in a heat-transferring manner (Fig. 8 heat 144 transfers from item 120 to chassis) when the at least one module (120), having the part to which said heat transport body is coupled, is accommodated in said rack (Fig. 8 and par 0032); and at least one heat pipe (item 132 and para 0029 “In the exemplary embodiment, each thermal
pathway 132 is a sealed, two-phase, capillary heat pipe that”) connected to said heat distribution body (114) in a heat transferring manner (Para 0029).

As per Claim 9 de Bock disclose;


As per Claim 10 de Bock disclose;
a wedge lock (Para 0023 “wedge lock”) apparatus for fastening said heat transport body (of item 120) to said heat distribution body in a heat-transferring manner (fig. 8).

As per Claim 11 de Bock disclose;
at least one heat pipe (fig. 7 item 132) extends substantially over an entire available width of said rack (Fig. 7).

As per Claim 12 de Bock disclose;
at least one heat pipe has a multiplicity of cooling bodies (fig. 2, 3 and 7 item 116).

As per Claim 13 de Bock disclose;
cooling bodies (116) are configured to emit heat to be removed by a convection current running through an internal volume of said rack. (fig. 7)

An electronic modular system (fig. 2, 3 7), comprising:
a processor module having a plurality of multi-core processors for a vehicle-side (Para 0036 Avionics) computer platform (Para 0036 “processor of
a circuit card assembly”) for train protection equipment (Para 0037 “Rather, the embodiments may be implemented and utilized in connection with many other applications outside of aviation.” Include use in train protection equipment); and a fanless cooling system (fig. 1, 2 and 3 shows no fans in the system) according to claim 1 for cooling said processor module (120) accommodated in said rack (fig. 2).

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument De Bock discloses a chassis 100 with rails 114 and slots 118 for accommodating circuit card assemblies 120. Heat 144 from the circuit card 120 is conductively transferred to the rails 114, to a rail plate 130, to a thermal pathway 132. De Bock fails to disclose an analogous feature to a heat transport body being directly connected to an electronic component on circuit card 120 as claimed in the present application. Any heat associated a component of the circuit card 120 is
conductively transferred to the card 120 itself and then to the rails for further transfer.

Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” 
As disclosed above to transfer Heat conductively from each circuit board, requires direct physical contacts in thermal path from heat producing components to the chassis. 
For evidence see definition of conductive heat transfer- 
Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...
Also see cited prior art below Phillips, also disclose well-known application of above principle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cited Prior art Phillips US 6,804,117, in fig. 1 
A fanless cooling system (2) for electronic modular

a rack (4) for accommodating at least one module or processor module (5) having at least one electronic component, said rack having at least one heat distribution body; (Col. 7 lines 21-26)
a heat transport body (fig. 2 item 22) to be coupled directly connected to the at least one electronic component of the at least one module in a heat-transferring manner; (Col. Line 23-26) said heat transport body configured to be fastened to said at least one heat distribution body (26, 44) in a heat-transferring manner when the at least one module, having the at least one electronic component to which said heat transport body is coupled, is accommodated in said rack; (fig. 1) and at least one heat pipe connected to said heat distribution body in a heat transferring manner. (Fig. 1 item 40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835